Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 recite the limitation "the other side of the burner plate.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the other side of the burner plate” will be interpreted as –a side of the burner plate-.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batson (US 20180202652 A1), hereinafter Batson.

Regarding claim 1, Batson discloses a gas furnace comprising: 
a mixing pipe through which a mixture formed by mixing fuel gas and air flows (“a fuel-air mixing chamber 79” paragraph [0038]); 
a burner assembly that generates combustion gas by burning the mixture that passed through the mixing pipe (Figure 4); and 
a heat exchanger through which the combustion gas flows (“a combustion heat exchanger 36 having a primary heat exchanger portion defined by two L-shaped metal combustion output tubes 38” paragraph [0034]), 
wherein the burner assembly comprises: 
a burner in which flame generated when the mixture is burned is seated (“Burner 94… domes 91 at portions 99 form burn distribution structures” paragraph [0041]); 
a mixing chamber that mediates delivery of the mixture from the mixing pipe to the burner (“immediately below fuel/air mixing chamber 79 is a continuation 86 of the mixing chamber” paragraph [0041]); 
a burner plate to which the burner is coupled (“Burner main plate 93” paragraph [0042]); and 
a plurality of combustion chambers having one end coupled to a side of the burner plate (via the gasket 88 and flange 94 as seen in figure 4), and the other end positioned adjacent to the heat exchanger (“combustion chamber 65 is fluidly connected to the interior of combustion output tubes 38” paragraph [0043]),


    PNG
    media_image1.png
    485
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    730
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    823
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    389
    524
    media_image4.png
    Greyscale

Regarding claim 2, Batson discloses the gas furnace of claim 1, wherein a plurality of heat exchangers have the same number as a plurality of burners (“domes 91 provide greater surface areas, in line with tubes 38” paragraph [0041]).

Regarding claim 3, Batson discloses the gas furnace of claim 2, wherein the mixing chamber is positioned in a front end of the plurality of burners, and guides the mixture passed through the mixing pipe to the plurality of burners and the flame propagation opening (Figures 3 and 4).

Regarding claim 4, Batson discloses the gas furnace of claim 3, wherein the burner assembly further comprises a flame propagation tunnel that is formed between the plurality of adjacent combustion chambers, as a position corresponding to a position where the flame propagation opening is formed, and forms a flame propagation passage between the flame propagation opening and the flame propagation tunnel (The portion of 96 preceding 65).

Regarding claim 5, Batson discloses the gas furnace of claim 2, wherein the flame propagation opening is formed by arranging a plurality of holes consecutively (“thin metal portion 93 that may, in certain embodiments, comprise a mesh” paragraph [0041]. The mesh between the domes comprises flame propagation openings).

Regarding claim 15, Batson discloses the gas furnace of claim 1, further comprising: 
an exhaust pipe that discharges combustion gas that passed through the heat exchanger to an outside (“exhaust flue 12” paragraph [0033]); and 
an inducer that causes a flow of the mixture from the mixing pipe to the burner assembly, and causes a flow of the combustion gas from the burner assembly to the heat exchanger and the exhaust pipe (“an induction draft blower 30. Blower 30 has a motor 32” paragraph [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Batson, in view of Shellenberger (US 20160040905 A1), hereinafter Shellenberger.

Regarding claims 6 and 8-10, Batson discloses the gas furnace of claim 5, wherein the plurality of holes forming the flame propagation opening are formed to be arranged side by side with each other, and are arranged to cross each other (The holes of a mesh would be side by side and form columns and rows which would cross each other).

Batson does not disclose: 
wherein the plurality of flame propagation openings have the same diameter (The examiner is taking the interpretation of diameter to mean strictly circular. The mesh openings are most likely rectangular. These openings could be described as having a hydraulic diameter);
wherein the burner comprises: 
a burner perforated plate in which a plurality of ports through which the mixture passed through the mixing chamber is ejected is formed; and 
a burner mat which is coupled to an upper side of the burner perforated plate and uniformly disperses the mixture ejected through the port; or
wherein the burner mat is formed of a metal fiber material having a gap smaller than a diameter of the port.

However, Shellenberger teaches: 
wherein the plurality of flame propagation openings have the same diameter (“plate 150 may also have apertures 158 defined therein. Apertures 158, which cover a smaller area than apertures 156 in the described embodiments, are defined in these embodiments in diffuser plate 150 in relatively thin, lengthwise bands or channels between the areas in which apertures 156 are defined. Thus, apertures 158 may allow the flow of fluid between each burner 152, which may facilitate flame carryover to all burners 152. Moreover, apertures 158 may facilitate a more even flame pattern across burner assembly 110” paragraph [0050]);
a burner perforated plate in which a plurality of ports through which the mixture passed through the mixing chamber is ejected is formed (150,156); and 
a burner mat which is coupled to an upper side of the burner perforated plate and uniformly disperses the mixture ejected through the port (“a unitary mesh structure 154” paragraph [0038]); and
wherein the burner mat is formed of a metal fiber material having a gap smaller than a diameter of the port (“In some embodiments, mesh structure 154 may be formed from an iron-chromium-aluminum (FeCrAl) alloy, such as Kanthal.TM., Fecralloy.TM., or the like, designed to withstand the temperatures 

    PNG
    media_image5.png
    492
    497
    media_image5.png
    Greyscale

In view of Shellenberger’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the arrangement as is taught in Shellenberger, in the gas furnace disclosed by Batson.
One would have been motivated to include the arrangement of Shellenberger because Shellenberger states “in embodiments of the present invention diffuser plate 150 facilitates an even flow of fluid (such as an air/fuel mixture)” (paragraph [0048]). Therefore, including the plate/mesh arrangement of Shellenberger will improve flow characteristics in Batson.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Batson, in view of Shellenberger, and further in view of Schindler (US 3837789 A), hereinafter Schindler.

Regarding claim 7, Batson discloses the gas furnace of claim 5, wherein the plurality of holes forming the flame propagation opening is arranged side by side, formed in one side of the mixing chamber. 

Batson does not disclose wherein the plurality of holes are formed to have a diameter that becomes larger as a distance from a connector to which the mixing pipe is connected increases.

However, Shellenberger teaches wherein the plurality of holes are formed to have a diameter (“plate 150 may also have apertures 158 defined therein. Apertures 158, which cover a smaller area than apertures 156 in the described embodiments, are defined in these embodiments in diffuser plate 150 in relatively thin, lengthwise bands or channels between the areas in which apertures 156 are defined. Thus, apertures 158 may allow the flow of fluid between each burner 152, which may facilitate flame carryover to all burners 152. Moreover, apertures 158 may facilitate a more even flame pattern across burner assembly 110” paragraph [0050]).

In view of Shellenberger’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plurality of flame propagation openings have the same diameter as is taught in Shellenberger, in the gas furnace disclosed by Batson.
One would have been motivated to include wherein the plurality of holes are formed to have a diameter because these are part of a plate 150 used with a mesh where Shellenberger states “in embodiments of the present invention diffuser plate 150 facilitates an even flow of fluid (such as an 

Batson, as modified by Shellenberger, does not disclose a diameter that becomes larger as a distance from a connector to which the mixing pipe is connected increases.

However, Schindler teaches a diameter that becomes larger as a distance from a connector to which the mixing pipe is connected increases (“ports 22' in FIG. 6 are of unequal size, here being arranged in order of progressively increasing size” column 3, line 58).

    PNG
    media_image6.png
    198
    522
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    235
    386
    media_image7.png
    Greyscale

In view of Schindler’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a diameter that becomes larger as a distance from a connector to which the mixing pipe is connected increases as is taught in Schindler, in the gas furnace as presently modified.
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Batson, in view of Tolleneer (US 20120240917 A1), hereinafter Tolleneer.

Regarding claims 13 and 14, Batson discloses the gas furnace of claim 2, further comprising an igniter which is formed in one side of the mixing chamber among the plurality of combustion chambers and ignites the mixture, and a flame detector which detects whether the flame is generated (“Extending through corresponding holes in the top of combustion chamber housing 98 are a flame sensor and spark igniter 95” paragraph [0063]).

Batson does not disclose:
wherein the igniter is positioned inside the combustion chamber closest to a connector to which the mixing pipe is connected; and 
wherein the flame detector is positioned inside a combustion chamber disposed in a position farthest from a combustion chamber in which the igniter is installed among the plurality of combustion chambers.

However, Tolleneer teaches:
wherein the igniter is positioned inside a combustion chamber (“In the connection 24 there is an ignition mechanism 26, for example an electrode or hot surface igniter, to ignite the combustible mixture when the heating starts” paragraph [0052]); and 
wherein the flame detector is positioned inside a combustion chamber disposed in a position farthest from a combustion chamber in which the igniter is installed among the plurality of combustion 

    PNG
    media_image8.png
    512
    460
    media_image8.png
    Greyscale

In view of Tolleneer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the igniter is positioned inside a combustion chamber; and 
wherein the flame detector is positioned inside a combustion chamber disposed in a position farthest from a combustion chamber in which the igniter is installed among the plurality of combustion chambers as is taught in Tolleneer, in the gas furnace disclosed by Batson.
One would have been motivated to include: 
wherein the igniter is positioned inside a combustion chamber; and 


Batson, as modified by Tolleneer, does not disclose wherein the igniter is positioned closest to a connector to which the mixing pipe is connected.

However, Jaye teaches wherein the igniter (“a single pilot light” column 5, line 20) is positioned closest to a connector to which the mixing pipe is connected (“straight mixing tube 48” column 5, line 6).

    PNG
    media_image9.png
    488
    576
    media_image9.png
    Greyscale

In view of Jaye’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the igniter is positioned closest to a 
One would have been motivated to include wherein the igniter is positioned closest to a connector to which the mixing pipe is connected because placing the ignitor closest to the inlet of the combustible mixture will ignite the mixture as soon as possible and not allow buildup of gas.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Batson, in view of Zatti (US 20110139045 A1), hereinafter Zatti.

Regarding claims 16 and 17, Batson discloses a gas furnace comprising: 
a mixer that forms a mixture by mixing air and fuel gas introduced from a manifold (“a gas delivery portion 73 extending from a horizontal portion of tube 71 into a fuel-air mixing chamber 79 (FIG. 3)”); 
a burner assembly that generates combustion gas by burning the mixture (Figure 4); and 
a heat exchanger through which the combustion gas flows (“a combustion heat exchanger 36 having a primary heat exchanger portion defined by two L-shaped metal combustion output tubes 38” paragraph [0034]), 
wherein the mixer comprises: 
a mixer housing having a surface to which the manifold is connected (Figure 3); and 
a venturi tube located inside the mixer housing (“Referring to FIG. 3, the fuel-air mixing chamber in one embodiment is of the Venturi-type” paragraph [0039]), 
wherein the burner assembly comprises: 
a burner in which flame generated when the mixture is burned is seated (“Burner 94… domes 91 at portions 99 form burn distribution structures” paragraph [0041]); 
a mixing chamber that mediates delivery of the mixture to the burner (“immediately below fuel/air mixing chamber 79 is a continuation 86 of the mixing chamber” paragraph [0041]); 
a burner plate to which the burner is coupled (“Burner main plate 93” paragraph [0042]); and 

wherein the burner plate has a plurality of burner holes communicating with the plurality of combustion chambers, and a flame propagation opening for mediating flame propagation between the burners (“Burner 94 has a main, thin metal portion 93 that may, in certain embodiments, comprise a mesh, and in the illustrated embodiments comprises a solid mesh sheet defining five spaced apart domes 91 at the end of forwardly-facing frustoconical portions 99 so that domes 91 at portions 99 form burn distribution structures. In operation, the flame extends across the entire mesh, so domes 91 provide greater surface areas, in line with tubes 38” paragraph [0041]. The mesh between the domes comprises flame propagation openings);
a converging section having one end in which an inlet through which the air passed is formed (before the “restricted neck portion 81” paragraph [0039]);
a throat which is connected to the converging section through which fuel gas passed through the manifold is introduced (“restricted neck portion 81” paragraph [0039]); and
a diverging section which is connected to the throat, forms and flows a mixture by mixing air and fuel gas passed through each of the converging section and the fuel inflow hole, and has one end in which a discharge portion for discharging the mixture is formed (before the “restricted neck portion 81” paragraph [0039]).

Batson does not disclose:
air introduced from an intake pipe;
a mixing pipe through which the mixture passed through the mixer flows;
the mixer housing having a front end to which the intake pipe is connected, a rear end to which the mixing pipe is connected, and a side surface to which the manifold is connected;
the converging section having one end in which an inlet through which the air passed through the intake pipe flows is formed;

the diverging section discharge portion discharging the mixture to the mixing pipe.

However, Zatti teaches:
air introduced from an intake pipe (The connection between 112 and the converging section of the venturi);
a mixing pipe through which the mixture passed through the mixer flows (The connection between the converging section of the venturi and the burner);
the mixer housing having a front end to which the intake pipe is connected, a rear end to which the mixing pipe is connected, and a side surface to which the manifold is connected (Figure 3);
the converging section having one end in which an inlet through which the air passed through the intake pipe flows is formed (Figure 3);
the throat has a fuel inflow hole that is formed in at least a portion of a side surface (“a gas-inlet section (Q1) at the minimum section of the Venturi tube” paragraph [0077]); and
the diverging section discharge portion discharging the mixture to the mixing pipe (Figure 3).

    PNG
    media_image10.png
    588
    522
    media_image10.png
    Greyscale

In view of Zatti’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the mixing section as is taught in Zatti, in the gas furnace disclosed by Batson.
One would have been motivated to include the mixing section as taught by Zatti because Zatti states “the premix burner forming the subject of the present invention has a greater capacity of modulation of the thermal power” (paragraph [0104]). Therefore, including the features of Zatti will enable improved modulation of thermal power.

Regarding claim 18, Batson, as modified by Zatti, discloses the gas furnace of claim 17, wherein the converging section is formed to decrease in diameter toward a downstream direction, wherein the diverging section is formed to increase in diameter toward the downstream direction (See either figure 3 of Batson or Zatti).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (providing the rejections under 35 U.S.C. 112 are also resolved).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Garloch (US 20160290634 A1) 

    PNG
    media_image11.png
    550
    828
    media_image11.png
    Greyscale

Maricic (US 20150369495 A1)

    PNG
    media_image12.png
    519
    759
    media_image12.png
    Greyscale

Akbarimonfared (US 20150192291 A1)

    PNG
    media_image13.png
    314
    460
    media_image13.png
    Greyscale

Shaw (US 20200173689 A1) 

    PNG
    media_image14.png
    516
    880
    media_image14.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LOGAN P JONES/Examiner, Art Unit 3762